DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are with respect to the previously applied reference of Carney, which has been removed as a reference in light of the claim amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a) a physical dimension variation based water retention/bloat sensor using an intake-outflow type comparison as set forth in Claim 1; and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
These limitations are being interpreted as a video capture device as set forth at [0034].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 18 set forth a physical dimension variation based water retention/bloat sensor, which is set forth as a video capture device at [0034], and the claim also sets forth detecting, using a video capture device, rooting behavior. The specification sets forth at [0034] that the same camera is used for the physical dimension variation capture and the rooting capture, however, the claims appear to set forth that these capture devices are two different devices. For purposes of examination the indefinite limitation has been deemed to claim that these capture devices are different capture devices and associated processors to perform such functionality. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160324487 A1 to Guo et al. (hereinafter, Guo) in view of US 20160125759 A1 to Dougherty et al. (hereinafter, Dougherty) and NPL Differential Rooting Response by Neonates to Philippe Rochat et al. (hereinafter, Rochat).
Regarding claim 1, Guo discloses an infant gastrointestinal monitor (see all figures and entire document), comprising inter alia:
	a belly band for placing around at least a midsection area of a subject infant (shirt, jacket or t-shirt which includes patterns 512 and 514, paragraph 0110) (array 510 of sound sensors attached to a single piece of clothing such as a leotard, unitard, 
	a plurality of wireless sound sensors (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4) (waist pattern 514, which is part of array 510, which may include more or fewer sound sensors including 3, 6, 7, 10 or more, 15, 20 or 30), each integrated with the belly band in at least a vertical array configuration (regarding the shirt, jacket or t-shirt arrangement, patterns 512 and 514 are in a vertical array configuration) (regarding the single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, array 510 is in a vertical array configuration) (see Fig. 5), and comprising a respective wireless transceiver to provide a respective wireless signal therefrom (via antennae 440); and 
	a controller, integrated with the belly band and operatively coupled to at least one of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100), cross-referencing wireless signals from the plurality of wireless sound sensors to identify a location of a gastrointestinal noise in the subject infant (the signal strength is related to the distance between two sensors, and the relative locations can be calculated based on the calculation of the signal strength measured between any two of these sensors, paragraph 0098) (alternatively, the sound strength may be used to identify the relative locations of the sensor, paragraph 0098) 
	where the at least one of the plurality of wireless sound sensors is configured as a master that wirelessly collects the wireless signals from the other ones of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) (also see paragraphs 0097-0098) to provide an external-wire-free apparatus such that there exists an absence of wires emanating from the actual subject infant when using the infant gastrointestinal monitor (the sensors of the array or mesh can be wireless, paragraph 0097) (if wireless, there is no physical election connection (e.g., wires) between the sensors required, paragraph 0097).
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing a physical dimensions variation based water retention/bloat sensor using an intake-outflow type comparison, selectively coupled with a diaper sensor output and supplemented by a log of caregiver actions for data entry for input and outflow. 
However, Dougherty teaches a physical dimensions variation based water retention/bloat sensor ([0191] visual, acoustic, or other means, or from intermittent use of bladder ultrasonography) using an intake-outflow type ([0191] Additional data … such as bladder capacity … measurements of voiding frequency and interrupted voiding patterns … measurements or estimates of urine … measurements of bladder capacity and urine volume (pre- and post-voiding)) comparison ([0192] Generally, the prediction techniques compares current or recent data specific to a single child (including all related data, whether recent or not and whether about the child or not), or representations or transformations of this data, with some reference data, or representations or transformations or models derived from the reference data, to estimate the likelihood that the child will eliminate within a given future time period and identify when this likelihood exceeds a certain threshold. Both the reference data and the processing algorithm may be pre-set and unchanging, or may be updated as the child ages, grows, reaches various toilet training and other milestones, and the like) selectively coupled with a diaper sensor ([0043] Elimination detection component 504 may include a sensor or sensors (not shown) that enable diaper sensing unit 500 to detect the presence of urine or fecal matter in the diaper (an "elimination event")) output ([0086] In addition to direct sensing of urine or feces, described above with respect to elimination detection component 504, various embodiments may incorporate indirect elimination detection techniques, i.e. detecting signals that indicate, precede, follow, or otherwise characterize, correlate with, or predict the likelihood of elimination events) and supplemented by a log of caregiver actions for data entry for input and outflow (see [0154]-[0156]).
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo to include a physical dimensions 
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing a video capture device detecting rooting behavior in the subject infant from the monitored caregiver actions. However, Rochat teaches at pg. 108 under Procedure and Design that a video camera is used to recorded a close-up view of an infant’s face, where one of the responses that is recorded is rooting response by providing tactile stimulation by a caregiver (experimenter). Rochat at pg. 108 and 109 under Scoring teaches that various the subject infant may be recorded including head motion, turning, mouth movements, tongue protrusions, eye activity (open or closed) and hand posture and location. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo with the video capture device detecting rooting behavior from caregiver actions of Rochart as Rochat teaches that rooting can be used as a reliable dependent measure to assess the discrimination between self and external stimulation at the origin of development (pg. 107, paragraph above Method). 

Regarding claim 3, Guo as modified discloses wherein the plurality of wireless sound sensors comprises at least two audible sound sensors (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4).  
Regarding claim 4, Guo as modified discloses a transceiver for transmitting infant related data to a remote device (via antennae 440).  
Regarding claim 10, Guo  as modified discloses a display device for displaying the probable cause of discomfort and the recommended action for the caregiver to alleviate the discomfort (paragraph 0013).  
Regarding claim 11, Guo as modified discloses wherein the controller is configured to use a provided caregiver feedback in order to identify the probable cause of discomfort and a recommended action for the caregiver to alleviate the discomfort (it is noted that a display or an audible alert is caregiver feedback that would allow identification of the probable cause of discomfort and a recommended action for the caregiver to alleviate discomfort, paragraphs 0013, 0115).  
Regarding claim 14, Guo as modified discloses a speaker for providing an audible alert to a caregiver responsive to a detection of a particular condition by the plurality of wireless sound sensors (paragraph 0115).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield, and further in view of US 20090048540 A1 to Otto et al. (hereinafter, Otto).
.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20080114218 A1 to Suyama et al. (hereinafter, Suyama).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing a moisture/water monitor, operatively coupled to the controller, for detecting water retention and bloat in the subject infant. However, Suyama teaches at paragraphs 0011, 0012 and 0032 that skin moisture sensors may be part of a system and would have been advantageous to one of ordinary skill in the art because it would have improved the condition of a subject.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20170030605 A1 to Heller et al. (hereinafter, Heller).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing an infrared video capture device, operatively coupled to .

Claims 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20160342753 A1 to Feazell.
Regarding claim 12, Guo as modified discloses where the subject is an infant, as set forth and cited above. Guo as modified discloses the claimed invention except for expressly disclosing wherein the controller is configured to use predictive analysis along with the feedback in order to provide a predictive schedule for the caregiver relative to care to be given to the subject infant and other activities to be performed by the caregiver that are unrelated to the subject infant.  
However, Feazell teaches a remote monitoring devices (paragraph 0005) that includes sensors that provide biometric data (paragraph 0029), the sensors may be worn (paragraph 0009). Feazell teaches a controller that is configured to use predictive analysis (prediction, aggregation and correlation, paragraph 0002; predicted outcome at a particular scheduled time paragraph 0010; suggested procedure may be scheduled and completed, paragraph 0041) along with feedback (via displays paragraphs 0065, 0068 and other outputs, paragraphs 0064, 0065, 0079) to provide a predictive schedule for a caregiver relative to care to be given to a subject (prediction, aggregation and correlation, paragraph 0002; predicted outcome at a particular scheduled time 
Regarding claim 13, Guo as modified discloses where the subject is an infant, as set forth and cited above. Guo does not expressly disclose wherein the controller is configured to learn from responses by the subject (paragraph 0035) and other subjects, the caregiver, medical personnel, and manually entered data relative to the recommended action to improve future recommended actions.
However, Feazell also teaches wherein the controller is configured to learn (unsupervised and/or machine learning, paragraph 0007, 0014, 0025, 0056, 0060-0065) from responses by the subject (paragraph 0035) and other subjects (paragraph 0050), the caregiver (particular caregiver, paragraph 0010), medical personnel (staff, paragraph 0011, 0012, 0024, 0033, 0037, 0050), and manually entered data relative to the recommended action to improve future recommended actions (input answers from patient queries, paragraph 0037).
Regarding claim 16, Guo as modified discloses where the subject is an infant and where the biometric information is noise, as set forth and cited above. Guo does not expressly disclose wherein the memory stores at least a portion of a care history of the subject infant, and wherein the controller consults the portion of the care history in order to identify the underlying condition causing the noise and the recommended action for the caregiver to alleviate the underlying condition causing the noise.  

Regarding claim 17, Guo as modified discloses where the subject is an infant, where the biometric information is noise collected by a plurality of wireless sound sensors, as set forth and cited above.  Guo does not expressly disclose wherein the recommendation action is tailored to the subject infant based on at least the portion of the medical history of the subject infant and data from the plurality of wireless sound sensors.
However, Feazell teaches collecting biometric data from a plurality of sensors (paragraphs 0009, 0029). Feazell teaches where the recommendation action is tailored to the subject based on at least the portion of the medical history of the subject and data from the plurality of sensors that collect biometric data (paragraphs 0016, 0031, 0039, 0043, 0062, 0096, 0101, 0104). 
Regarding claims 12, 13, 16 and 17, one having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the controller to have the predictive analysis to provide a predictive schedule for a caregiver based on various biometric data, other inputs and providing a recommended course of action based on a diagnosis, as Feazell teaches that such controller with predictive analysis capabilities .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20160095527 A1 to Thng et al. (hereinafter, Thng).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the controller is configured to determine whether further action is needed and to recommend the further action, based on an item selected from the group consisting of a response by the subject infant to the recommended action and feedback from the caregiver as to an efficacy of the recommended action. However, Thng teaches at paragraph 0112 a respond by the subject is indicative of efficacy and a skilled artisan would have recognized that this can be used to tailor drug treatment to suit an individual’s needs.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20170202509 A1 to Sanderson et al. (hereinafter, Sanderson).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the controller analyzes the location and the one .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160324487 A1 to Guo et al. (hereinafter, Guo) in view of US 20150330958 A1 to Carney et al. (hereinafter, Carney) and NPL Differential Rooting Response by Neonates to Philippe Rochat et al. (hereinafter, Rochat).
Guo discloses a method for infant gastrointestinal monitoring (see all figures and entire document), comprising inter alia: 
identifying, by a controller (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) integrated with a belly band (shirt, jacket or t-shirt which includes patterns 512 and 514, paragraph 0110) (array 510 of sound sensors attached to a single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, paragraph 0110) (see Fig. 5) capable of being placed around at least a midsection area of a subject infant (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4) (waist pattern 514, which is part of array 510, which may include more or fewer sound sensors including 3, 6, 7, 10 or more, 15, 20 or 30) in at least a vertical array configuration (regarding the shirt, jacket or t-shirt arrangement, patterns 512 and 
analyzing, by the controller, the location and one or more other parameters of the gastrointestinal noise to identify a probable cause of the noise and a recommended action for a caregiver to alleviate a discomfort caused by the noise (paragraph 0115), 
wherein each of the wireless sound sensors comprises a respective wireless transceiver, and the at least one of the plurality of wireless sound sensors has the respective wireless transceiver configured as a master that wirelessly that collects the wireless signals from other ones of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) (also see paragraphs 0097-0098) to provide an external-wire-free apparatus such that there exists an 
wherein the one or more other parameters of the gastrointestinal noise comprise a noise type and a frequency of the gastrointestinal noise (paragraph 0104, 0115).
	Guo discloses the claimed invention as set forth and cited above except for expressly disclosing using, by a water retention/bloat sensor, an intake-outflow type comparison coupled with a diaper sensor output and caregiver actions for data entry for intake and outflow. However, Carney teaches a method of detecting urine and/or feces in a diaper of an individual (Abstract). Carney teaches a water retention/bloat sensor (The sensor unit 1 includes a first gas sensor 3 for detecting a gas component of feces and a second gas sensor 4 for detecting a gas component indicative of urine, paragraph 0040) using an intake-outflow type comparison (The registered characteristics are compared to predetermined characteristics indicative or urine or feces, respectively, paragraph 0043), selectively coupled with a diaper sensor output (The connection between the sensor unit 1 and the receiver unit 4 can be wireless, paragraph 0041; as claimed, the diaper sensor output is the manner of connection between the diaper and the receiver, as a diaper sensor output reads on how diaper sensor data is transmitted) and caregiver actions for data entry for intake and outflow (the caregiver can easily receive information regarding incidents and decide whether diapers need to be changed or not, paragraph 0026). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo to include the 
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing detecting, using a video capture device, rooting behavior in the subject infant from the monitored caregiver actions and physical dimensions in the subject infant. However, Rochat teaches at pg. 108 under Procedure and Design that a video camera is used to recorded a close-up view of an infant’s face, where one of the responses that is recorded is rooting response by providing tactile stimulation by a caregiver (experimenter). Rochat at pg. 108 and 109 under Scoring teaches that various physical dimension various in the subject infant may be recorded including head motion, turning, mouth movements, tongue protrusions, eye activity (open or closed) and hand posture and location. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo with the video capture device detecting rooting behavior from caregiver actions and physical dimension variations of Rochart as Rochat teaches that rooting can be used as a reliable dependent measure to assess the discrimination between self and external stimulation at the origin of development (pg. 107, paragraph above Method). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791